Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Amendment filed on 3/29/2021 has been entered. Applicant’s amendments to the Claims have overcome each 112(b) rejections previously set forth in the Non-Final Office Action dated on 12/28/2020.
Claim Status
Claims 1, 3-16 and 20-24 are pending. 
Claims 11-16, and 20 are withdrawn, non-elected without traverse.
Claims 2 and 17-19 are canceled by Applicant.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney George Ellis, Reg. No. 43,632 on 3/31/2021.
The application has been amended as follows: 
Claim 7. (Currently Amended) The ESD protection device of 
further comprising a semiconductor substrate in which the active well, the first peripheral well and the second peripheral well are formed; and a buried layer having the second conductive type formed in the semiconductor substrate, the buried layer making 
Claim 20 (Canceled).
Claim Rejoin
Claim 1 is allowable. The restriction requirement among various species, as set forth in the Office action dated on10/5/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement to claims 11-16 is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of species is withdrawn. Claims 11-16, directed to the non-elected species are no longer withdrawn from consideration.
In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Reasons for Allowance
Claims 1, 3-16 and 21-24 are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be 
Regarding claim 1, The references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding an electrostatic discharge (ESD) protection device in their entirety (the individual limitations may be found just not in combination with proper motivation), specifically, the limitations of “a butted region including impurities of the first conductive type formed in the active well between the gate and the source” as recited in claim 1.
Applicant combines the allowable subject matters in claim 6 into the claim 1, the most relevant prior art references (US 2018/0114787 A1 to Lin in combination of US 2014/0327079 A1 to Etherton, US 2017/0069619 A1 to Toh and US 2007/0228475 A1 to Burdeaux) substantially teach some of limitations in claim 1, but not the limitations stated above as indicated in the previous Non-Final Office Action dated on 12/28/2020. 
Therefore, the claim 1 is allowed. 
Regarding claims 3-10 and 21-24, they are allowed due to their dependencies of claim 1.
Regarding claim 11, similar to claim 1, the claim 11 includes allowed limitation of “a P type butted region formed between the gate and the source”. Therefore, the claim 11 is allowed. 
Regarding claims 12-16, they are allowed due to their dependencies of claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2007/0228475 A1 to Burdeaux substantially teaches an ESD protection circuit in Fig. 2 comprises a gate and a source of a transistor 28 connected to ground and a cathode of a diode 30/34 connected to a drain of the transistor 28 and the anode of the diode 30/34 is biased by the input. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARUN LU whose telephone number is (571)270-0164.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on 571-272-1864.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FARUN LU/Primary Examiner, Art Unit 2898